UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 201 6 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-31311 (Commission file number) PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 25-1701361 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 333West SanCarlos Street, Suite1000 SanJose, California (Zip Code) (Address of Registrant’s principal executive offices) (408)280-7900 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Class Name of Each Exchange on Which Registered Common Stock, $0.00015par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule405 of the Securities Act).Yes ☐
